                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

G & G CLOSED CIRCUIT EVENTS, LLC                      )
                                                      )
               Plaintiff,                             )
                                                      )
                            v.                        )       Case No. 2014-cv-2073
                                                      )
                                                      )
JAIME F. CASTILLO, et al.,                            )
                                                      )
               Defendants / Counter-Plaintiffs.       )

        PLAINTIFF’S FEDERAL RULE OF CIVIL PROCEDURE 50(a) MOTION

       NOW COMES the Plaintiff, G & G Closed Circuit Events, LLC (hereinafter “Plaintiff”),

by and through its attorneys of record, and files this Motion pursuant to Federal Rule of Civil

Procedure 50(a).

                                           ARGUMENT

       Federal Rule of Civil Procedure 50(a) provides:

       (a) Judgment as a Matter of Law.

       (1) In General. If a party has been fully heard on an issue during a jury trial and
       the court finds that a reasonable jury would not have a legally sufficient
       evidentiary basis to find for the party on that issue, the court may:

       (A) resolve the issue against the party; and

       (B) grant a motion for judgment as a matter of law against the party on a claim or
       defense that, under the controlling law, can be maintained or defeated only with a
       favorable finding on that issue.

Fed.R.Civ.P. 50(a). Defendants purported to argue that they were induced by investigator Aaron

Lockner to turn on the Program at issue herein. However, while defense counsel referenced this

issue in her arguments, there was no testimony or evidence introduced from which reasonable

jury could reach this conclusion. In light of the failure to elucidate any evidence on this issue, let
alone a legally sufficient evidentiary basis, the Court should grant judgment as a matter of law in

favor of Plaintiff on this issue and find that Defendants were not induced by Plaintiff and/or

Lockner to turn on the Program.



          WHEREFORE, for the reasons set forth herein, Plaintiff respectfully requests that

Plaintiff’s Motion be granted , and that Plaintiff be awarded such other relief as may be just and

proper.

                                             Respectfully submitted,

                                             ZANE D. SMITH & ASSOCIATES, LTD.


                                             By:     /s/ Boris Samovalov
                                                     Boris Samovalov

ZANE D. SMITH & ASSOCIATES, LTD.
221 N. LaSalle Street - Suite 1320
Chicago, Illinois 60654
(312) 245-0032
(312) 245-0022 – Fax
ARDC #6305036




                                                2
                               CERTIFICATE OF SERVICE

        I, Boris Samovalov, on oath state that a true and correct copy of the foregoing document
was electronically filed with the Clerk of the Court on January 10, 2019 using the CM/ECF
system which will send notification of such filing(s) to all attorneys of record. Under the
penalties of perjury, I certify that the above statements set forth herein are true and correct.


                                                      /s/ Boris Samovalov
                                                      Boris Samovalov

ZANE D. SMITH & ASSOCIATES, LTD.
221 N. LaSalle Street - Suite 1320
Chicago, Illinois 60654
(312) 245-0032
(312) 245-0022 – Fax
ARDC #6305036




                                               3
